                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

   CURTIS LOGAN LAWSON,                             )
                                                    )
                  Petitioner,                       )
                                                    )
   v.                                               )         No. 3:20-CV-456-JRG-HBG
                                                    )
   KNOX COUNTY CRIMINAL COURT,                      )
                                                    )
                  Respondent.                       )

                                    MEMORANDUM OPINION

          Petitioner Curtis Logan Lawson, a Tennessee inmate proceeding pro se, has filed a federal

  habeas petition pursuant to 28 U.S.C. § 2254 challenging the legality of his convictions for

  burglary, theft, and criminal trespass [Doc. 1]. Respondent has filed an answer [Doc. 11].

  Petitioner has not filed a reply, and the deadline to do so has passed. E.D. Tenn. L.R. 7.1. Having

  considered the submissions of the parties, the state court record, and the law applicable to

  Petitioner’s claims, the Court finds that the petition should be denied.

  I.      SUMMARY OF EVIDENCE & PROCEDURAL HISTORY

          On December 26, 2016, Robert McAuley, a loss prevention officer at the University

  Commons Walmart in Knoxville, Tennessee, observed Petitioner gather various items of

  merchandise throughout the store and place those items in a blue basket [Doc. 6-6 at 29-34].

  Petitioner then placed the merchandise in a Walmart bag and went to customer service and waited

  in line [Id. at 34-36]. McAuley observed Petitioner return the merchandise for a cash refund [Id.

  at 36]. McAuley left his office and confronted Petitioner, who accompanied McAuley back to his

  office [Id.].




Case 3:20-cv-00456-JRG-HBG Document 13 Filed 03/23/21 Page 1 of 13 PageID #: 1587
          Once in the office, McAuley obtained Petitioner’s personal information and asked for the

  money back [Id.]. Petitioner complied and explained that the money was for a late Christmas gift

  for his kids [Id. at 36-37]. McAuley printed off transaction records for the two refunds: one for a

  pair of jeggings valued at $12.98, and the second for toothbrush heads and detergent pods valued

  at $26.70 [Id. at 59-62]. A videorecording of the incident was played for the jury [Id. at 65-66].

          McAuley also obtained a Notification of Restriction from Property, signed by Defendant

  in September 2012, which prohibited Petitioner from entering any Walmart-owned property [Id.

  at 70]. This notification, which was entered into evidence, informed Petitioner that he could be

  “charged with criminal trespass” if he entered Walmart’s property, and that the restriction “will

  remain in effect until Wal-Mart Stores, Inc., rescinds it.” [Doc. 6-6 at 89-95; Doc. 6-12 at 15].

          McAuley agreed that the University Commons Walmart was open 24 hours a day and

  closed only on Christmas Day [Doc. 6-6 at 75]. He further agreed that the store was open to the

  public, that there were no “no trespassing signs,” that no one checked identification as persons

  enter the store, and that no membership card was required to enter the store [Id. at 75-79]. He

  agreed that customers are not checked against the trespass list when purchasing merchandise,

  filling prescriptions at the pharmacy, or returning merchandise [Id. at 79-80]. McAuley stated that

  anyone on the trespass list could visit Walmart on multiple occasions and never be checked against

  the trespass list unless there was a problem, like shoplifting [Id. at 81]. He testified that the trespass

  list, which is nationwide and encompasses thousands of individuals, is enforced by advising the

  individual of their ban and relying upon “their good faith to stay off the property.” [Id. at 82].

          McCauley testified that even though Petitioner signed his name when he made the refunds

  on December 26, 2016, the customer service representative did not have access to the trespass list

  [Id. at 85-86]. He agreed that no one would have stopped Petitioner to check his status when he



                                                      2

Case 3:20-cv-00456-JRG-HBG Document 13 Filed 03/23/21 Page 2 of 13 PageID #: 1588
  made purchases, and that the trespass notice does not indicate that a person may be charged with

  burglary [Id. at 81]. McCauley explained the trespass notification procedure, which includes

  reading the form to the individual, explaining it to him or her, resolving any questions the

  individual might have, and then obtaining signature of the individual [Id. at 92-94]. McCauley

  explained that the ban is a lifetime ban from all Walmart properties [Id. at 94]. He agreed,

  however, that he was not present when Petitioner received the trespass notification, and therefore,

  did not know if the usual procedure was followed [Id. at 96].

          Nick Phillips, employed by the Knox County Sheriff’s Department as a member of the

  Organized Retail Crime Unit (“ORC”) who was present with McAuley at the time of the incident,

  collected evidence and filed burglary charges against Petitioner [Doc. 6-6 at 97-104].

          Angela McDonald, the assistant manager at Walmart in Sevierville, Tennessee, where

  Petitioner signed the September 2012 trespass notification, testified that part of her responsibilities

  included providing no-trespass notices [Doc. 6-7 at 25-27]. McDonald explained that she always

  followed the same procedure, which required having the individual read the form, explaining that

  the individual is thereafter banned from all Walmart properties, answering any questions, having

  the individual sign the form, and then signing the form herself [Id. at 32]. After that procedure is

  complete, an asset protection associate gets the individual’s personal information and places it in

  the company’s internal database [Id. at 32-33].          McDonald did not remember Petitioner

  specifically, but she was able to identify Petitioner’s no-trespass notice from September 22, 2012

  [Id. at 29].

          Petitioner opted not to testify in his own defense. He did, however, present the testimony

  of his ex-girlfriend, Ashley Giebudowski, who was present with Petitioner at Walmart on

  December 26, 2016 [Doc. 6-8 at 17-18]. Giebudowski stated that in the year or so she dated



                                                    3

Case 3:20-cv-00456-JRG-HBG Document 13 Filed 03/23/21 Page 3 of 13 PageID #: 1589
  Petitioner, they frequented different Walmart stores around Knoxville almost weekly, and that

  Petitioner would make purchases either using cash or an EBT card with his name on it [Id. at 18-

  19]. She stated that no one had ever stopped them from entering the store or checked their

  identification as they entered [Id. at 20]. Giebudowski testified that she was not aware of what

  Petitioner was doing in Walmart on December 26, 2016, as they were separated in the store [Id. at

  18]. She stated that Petitioner did not enter the store with any receipts or merchandise, so she

  assumed when she met up with him in customer service that he had gone back to the car to retrieve

  those items [Id. at 29-30]. Giebudowski testified that Petitioner appeared calm while standing in

  line and did not do anything to arouse suspicion [Id. at 30]. When he was finished with his return,

  Petitioner asked Giebudowski to put some change in her purse [Id.]. After they were approached

  by the loss prevention officer, Petitioner told Giebudowski that he had done something and would

  explain later [Id. at 33]. Giebudowski was in the loss prevention office when Petitioner admitted

  stealing the items and returning them for a refund [Id. at 34]. Giebudowski maintained that she

  was familiar with Petitioner’s signature and denied that the signature on the notification form was

  not his [Id. at 34]. She did identify Petitioner as the person in the picture from Walmart’s internal

  database [Id. at 34-35].

         A Knox County Grand Jury indicted Petitioner with one count of burglary, one count of

  theft of merchandise, and one count of criminal trespass [Doc. 6-1 at 5-7]. Following his jury trial,

  Petitioner was convicted as charged [Doc. 6-12 at 105-07]. After conducting a sentencing hearing,

  the trial court sentenced Petitioner to twelve years to serve at sixty percent for burglary, eleven

  months and twenty-nine days for theft, and thirty days for criminal trespass, all to be served

  concurrently with each other and with Petitioner’s sentence in an unrelated case [Doc. 6-3 at 31-




                                                   4

Case 3:20-cv-00456-JRG-HBG Document 13 Filed 03/23/21 Page 4 of 13 PageID #: 1590
  33].1 On direct appeal, the Tennessee Court of Criminal Appeals (“TCCA”) affirmed the

  conviction. State v. Lawson, No. E2018-01566-CCA-R3-CD, 2019 WL 4955180 (Tenn. Crim.

  App. Oct. 8, 2019) perm. app. denied (Tenn. Mar. 25, 2020). The Tennessee Supreme Court

  denied Petitioner’s application for discretionary review [Doc. 6-23].

          On or about October 30, 2020, Petitioner filed the instant federal habeas challenging his

  burglary conviction [Doc. 1]. Respondent complied with a subsequent order to respond to the

  petition by filing an answer on February 17, 2021 [Doc. 11].

  II.     LEGAL STANDARD

          The Court’s review of the instant petition is governed by the Antiterrorism and Effective

  Death Penalty Act of 1996 (“AEDPA”), which prevents the grant of federal habeas relief on any

  claim adjudicated on the merits in a state court unless that adjudication (1) resulted in a decision

  that was contrary to, or involved an unreasonable application of, clearly established United States

  Supreme Court precedent; or (2) resulted in a decision based on an unreasonable determination of

  facts in light of the evidence presented. See 28 U.S.C. § 2254(d)(1) & (2); Schriro v. Landrigan,

  550 U.S. 465, 473 (2007).

          Federal habeas relief may be granted under the “contrary to” clause where the state court

  (1) arrives at a conclusion opposite that reached by the Supreme Court on a question of law; or (2)

  decides a case differently than the Supreme Court on a set of materially indistinguishable facts.

  See Williams v. Taylor, 529 U.S. 362, 405-06 (2000). Under the “unreasonable application”

  clause, a federal court may grant relief where the state court applies the correct legal principle to

  the facts in an unreasonable manner. Williams, 529 U.S. at 407-08; Brown v. Payton, 544 U.S.

  133, 141 (2005). Whether a decision is “unreasonable” is an objective inquiry; it does not turn on


          1
            The same date, Petitioner was sentenced to an effective sentence of eleven months and twenty-nine days
  upon his guilty plea to driving under the influence and driving while his license was revoked [Doc. 6-11 at 47].

                                                          5

Case 3:20-cv-00456-JRG-HBG Document 13 Filed 03/23/21 Page 5 of 13 PageID #: 1591
  whether the decision is merely incorrect. See Schriro, 550 U.S. at 473 (“The question under

  AEDPA is not whether a federal court believes the state court’s determination was incorrect but

  whether that determination was unreasonable ̶ a substantially higher threshold.”); Williams, 529

  U.S. at 410-11. This standard will allow relief on a federal claim decided on its merits in state

  court only where the petitioner demonstrates that the state ruling “was so lacking in justification

  that there was an error understood and comprehended in existing law beyond any possibility for

  fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011). When evaluating the

  evidence presented in state court, a federal habeas court presumes the correctness of the state

  court’s factual findings unless the petitioner rebuts the presumption by clear and convincing

  evidence. See 28 U.S.C. § 2254(e)(1).

  III.   BURGLARY STATUTE

         In his first ground for relief, Petitioner argues that a person cannot be held guilty of an

  offense without first understanding the consequences of their actions, and that “[t]here is no way

  anyone could know that shoplifting under $500.00 would grant a felony conviction” [Doc. 1 at 5].

  The Court understands this argument to challenge the applicability of the statute to the facts of

  Petitioner’s case and the sufficiency of the evidence.

         A.      Applicability

         The Court considers whether Petitioner’s due process rights were violated by application

  of the burglary statute to his conduct. Specifically, the Court considers whether the burglary statute

  provides “a person of ordinary intelligence fair notice of what is prohibited, or is so standardless

  that it authorizes or encourages seriously discriminatory enforcement.” United States v. Williams,

  553 U.S. 285, 304 (2008) (citing Hill v. Colorado, 530 U.S. 703, 732 (2000)).




                                                    6

Case 3:20-cv-00456-JRG-HBG Document 13 Filed 03/23/21 Page 6 of 13 PageID #: 1592
         Petitioner was convicted of burglary under Tennessee Code Annotated § 39-14-402(a)(3),

  which provides, in relevant part, that “[a] person commits burglary who, without the effective

  consent of the property owner: . . . [e]nters a building and commits or attempts to commit a . .

  theft.” Tenn. Code Ann. § 39-14-402(a)(3). The Tennessee Supreme Court recently stated:

         We hold that Tennessee Code Annotated section 39-14-402(a)(3) is not vague as
         applied. It is not ambiguous and provides fair warning to individuals who enter a
         building without the owner’s effective consent and commit a felony, theft, or
         assault. In addition, we find no due process violation in construing Tennessee Code
         Annotated section 39-14-402(a)(3) to be applicable to buildings open to the public,
         such as a retail stores, when, as in this case, consent to enter has been expressly
         revoked.

  State v. Welch, 595 S.W.3d 615, 629 (Tenn. 2020).

         Here, Petitioner entered Walmart, which is unquestionably a building. See “Building,”

  Black’s Law Dictionary, at 194-95 (10th ed. 2014) (defining “building” as a “structure with walls

  and a roof, esp. a permanent structure”). Petitioner entered the building at a time when his consent

  to enter had been revoked, and he committed a theft while therein. Therefore, the Court finds that

  the burglary statue provides fair notice that Petitioner’s conduct was unlawful and constituted the

  crime of burglary, and thus, does not violate due process principles prohibiting vague laws. See

  Grayned v. City of Rockford, 408 U.S. 104, 108 (1972) (“[B]ecause we assume that man is free to

  steer between lawful and unlawful conduct, we insist that laws give the person of ordinary

  intelligence a reasonable opportunity to know what is prohibited, so he may act accordingly.”).

  Accordingly, the decision rejecting Petitioner’s challenge to the burglary statute is not contrary to,

  nor does it involve an unreasonable application of, the constitutional law governing due process

  challenges.

                 B.      Sufficiency of the Evidence

         The Court otherwise considers whether the evidence against Petitioner is sufficient to

  sustain his burglary conviction. A challenge to the sufficiency of the evidence is governed by the

                                                    7

Case 3:20-cv-00456-JRG-HBG Document 13 Filed 03/23/21 Page 7 of 13 PageID #: 1593
  standard set forth in Jackson v. Virginia, 443 U.S. 307 (1979), which allows a reviewing court to

  set aside a verdict on the basis of insufficient evidence only if, “after viewing the evidence in the

  light most favorable to the prosecution,” no “rational trier of fact could have found the essential

  elements of the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319. The reviewing court

  must presume that the trier of fact resolved conflicting inferences of fact in favor of the prosecution

  and must defer to that resolution, because such a standard “gives full play to the responsibility of

  the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw

  reasonable inferences from basic facts to ultimate facts.” Id. Because both the AEDPA and the

  Jackson standard apply to insufficiency claims, this Court’s review is doubly deferential. See

  Tucker v. Palmer, 541 F.3d 652, 656 (6th Cir. 2008).

         Applying the Jackson standard, the TCCA rejected Petitioner’s claim, holding (1)

  “subsection (a)(3) is not limited to buildings that are not open to the public,” and (2) Petitioner did

  not gain Walmart’s effective consent to enter its properties by repeatedly trespassing on those

  properties. See, e.g., Lawson, 2019 WL 4955180, at *9-10. As the Court has already noted, the

  burglary statute’s elements require that an individual (1) enter a building; (2) without the effective

  consent of the owner to enter; and (3) therein commit or attempt to commit a theft. Tenn. Code

  Ann. § 39-14-402(a)(3).

         The evidence presented at trial demonstrated that Petitioner was banned from Walmart

  properties on September 22, 2012, and that ban continues in place unless rescinded by Walmart

  [Doc. 6-7 at 29; Doc. 6-12 at 15]. The evidence further demonstrated that Petitioner’s restriction

  from the property was not rescinded, as Petitioner was in the no-trespass list of the company

  database as of December 26, 2016, which he would not have been if the ban had been rescinded

  [Id. at 56, 58]. Further, McAuley testified that he observed Petitioner take items from the store,



                                                    8

Case 3:20-cv-00456-JRG-HBG Document 13 Filed 03/23/21 Page 8 of 13 PageID #: 1594
  place them in a Walmart bag without paying for them, wait in a customer return line, and exchange

  the items for cash [Doc. 6-6 at 33-36]. Surveillance footage showing same was played for the jury

  [Id. at 38]. Therefore, the Court finds that a rational trier of fact could find that Petitioner entered

  Walmart without their effective consent and therein committed a theft. Accordingly, the decision

  rejecting this claim is not contrary to, nor does it involve an unreasonable application of, Jackson.

  IV.     JURY INSTRUCTIONS

          Petitioner’s second and third federal habeas claims concern the denial of two of the

  defense’s proposed jury instructions: mistake of fact and the rule of lenity. However, there is no

  general federal right to a properly instructed jury; jury instructions are ordinarily a state law issue.

  See Estelle v. McGuire, 502 U.S. 62, 70-72 (1991). As such, errors in a state court’s jury

  instructions do not warrant federal habeas relief unless they deprive a petitioner of a fundamentally

  fair trial. Estelle, 502 U.S. 72-73; Henderson v. Kibbe, 431 U.S. 145, 154 (1977). Therefore, a

  petitioner seeking federal habeas relief on the basis of jury instructions must establish that the

  absence of the instruction “by itself so infected the entire trial that the resulting conviction violates

  due process.” Cupp v. Naughten, 414 U.S. 141, 147 (1973). It is with these principles in mind

  that the Court considers the rejected instructions.

          A.      Mistake of Fact

          Petitioner asserts that he is entitled to federal habeas relief based on the rejection of his

  proffered mistake-of-fact instruction, which would have instructed the jury that, “if from all the

  facts and circumstances you find the defendant acted through ignorance or mistake of fact, or if

  you have a reasonable doubt that the defendant acted through ignorance or mistake of fact, you

  must find him not guilty” [Doc. 1 at 6; Doc. 6-1 at 142].




                                                     9

Case 3:20-cv-00456-JRG-HBG Document 13 Filed 03/23/21 Page 9 of 13 PageID #: 1595
          On appeal, Petitioner argued that the trial court erred in denying a mistake-of-fact

   instruction, as the evidence could have allowed a juror to conclude that Petitioner did not

   remember, four years after receiving the no-trespass notification, that he was still prohibited from

   entering Walmart. See Lawson, 2019 WL 4955180, at *8. The TCCA noted:

          The culpable mental state for burglary under subsection (a)(3) can be intentional,
          knowing, or reckless. See State v. Jason Goolsby, No. M2002-02985-CCA-R3-CD,
          2006 WL 3290837, at *2 (Tenn. Crim. App. Nov. 7, 2006) (citing T.C.A. § 39-11-
          301(c)), perm. app. denied (Tenn. Mar. 12, 2007). Thus, to negate the culpable
          mental state, there must be evidence that reasonable minds could accept that
          Defendant’s ignorance or mistake of fact caused him to be unaware of the risk that
          Walmart did not consent to his entry. See T.C.A. § 39-11-302(c) (defining
          recklessness as “when the person is aware of but consciously disregards a
          substantial and unjustifiable risk that the circumstances exist or the result will
          occur”). Because Defendant did not testify, there was no direct evidence that he
          was confused about or did not remember the terms of his ban from Walmart.

   Id. at *8 (footnote omitted). The TCCA, considering the circumstantial evidence, noted that the

   trespass notification provided “clear evidence” that Petitioner knew he was not allowed on Wal-

   Mart’s property, and therefore concluded that the trial court did not err when it denied the request

   to include the instruction. Id. at *9.

          First, the Court finds that Petitioner’s claim raises an issue of state law that is not

   cognizable on federal habeas review. See 28 U.S.C. § 2254(a) (providing petitioner seeking relief

   must assert he is in custody in violation of Constitution or federal law); Estelle, 502 U.S. at 67-68

   (“[I]t is not the province of a federal habeas court to reexamine state-court determinations on state-

   law questions.”). It otherwise determines that failing to give the instruction did not violate

   Petitioner’s due process rights, as the proof in this case was sufficient to establish beyond a

   reasonable doubt that Petitioner committed burglary under Tennessee law. The record supports a

   determination that the mere fact that Petitioner frequently violated the no-trespass notification is

   not proof that he was mistaken of its existence or unaware of the risk of violating it. Accordingly,



                                                    10

Case 3:20-cv-00456-JRG-HBG Document 13 Filed 03/23/21 Page 10 of 13 PageID #: 1596
   the decision rejecting this claim is neither contrary to, nor does it involve an unreasonable

   application of clearly established federal law governing Petitioner’s due process rights.

           B.      Rule of Lenity

           Petitioner also argues that the jury should have been instructed as to the “rule of lenity”

   [Doc. 1 at 9]. Specifically, Petitioner claims that the jury should have been instructed that “it is

   a basic rule of criminal justice that criminal statutes be strictly construed, and their ambiguities, if

   any, resolved in favor of the accused and against the state. Therefore, if you find that there is any

   ambiguity in the criminal statutes under which the Defendant has charged, you should strictly

   construe the language of the statute and resolve such ambiguity in favor of the Defendant [Doc. 6-

   1 at 143].

           The Court iterates that that Petitioner’s claim raises an issue of state law that is not

   cognizable on federal habeas review. See 28 U.S.C. § 2254(a) (providing petitioner seeking relief

   must assert he is in custody in violation of Constitution or federal law); Estelle, 502 U.S. at 67-68

   (“[I]t is not the province of a federal habeas court to reexamine state-court determinations on state-

   law questions).

           The Court otherwise notes that the TCCA determined that a rule of lenity instruction was

   improper, as the burglary statute “is clear and unambiguous,” and Petitioner’s proposed instruction

   failed to accurately state Tennessee law. Lawson, 2019 WL 4955180, at *6-7. The United States

   Supreme Court has held that the “rule of lenity only applies if, after considering text, structure,

   history, and purpose, there remains a grievous ambiguity or uncertainty in the statute such that the

   Court must simply guess as to what [the legislature] intended.” Barber v. Thomas, 560 U.S. 474,

   488 (2010) (citation, internal citation, and internal quotation marks omitted). As the Court has

   repeatedly noted, the statute under which Petitioner was convicted prohibited an individual from

   entering a building without the owner’s consent and committing or attempting to commit a theft.

                                                     11

Case 3:20-cv-00456-JRG-HBG Document 13 Filed 03/23/21 Page 11 of 13 PageID #: 1597
   The statute is clear as to what conduct is prohibited, and any ambiguity in the language is certainly

   not so grievously ambiguous as to offend due process principles. Accordingly, the decision

   rejecting this instruction is neither contrary to, nor does it involve an unreasonable application of,

   clearly established federal law.

   V.     CERTIFICATE OF APPEALABILITY

          A petitioner must obtain a certificate of appealability (“COA”) before he may appeal this

   Court’s decision denying federal habeas relief. 28 U.S.C. § 2253(c)(1). A COA will not issue

   unless a petitioner makes “a substantial showing of the denial of a constitutional right” of any

   claim rejected on its merits, which a petitioner may do by demonstrating that “reasonable jurists

   would find the district court’s assessment of the constitutional claims debatable or wrong.” 28

   U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000). To obtain a COA on a claim

   that has been rejected on procedural grounds, a petitioner must demonstrate “that jurists of reason

   would find it debatable whether the petition states a valid claim of the denial of a constitutional

   right and that jurists of reason would find it debatable whether the district court was correct in its

   procedural ruling.” Slack, 529 U.S. at 484. Applying this standard, the Court concludes that a

   COA should be denied in this case.

   VI.    CONCLUSION

          Petitioner has failed to demonstrate an entitlement to federal habeas relief. Therefore, his

   petition for a writ of habeas corpus will be DENIED, and this action will be DISMISSED WITH

   PREJUDICE. A certificate of appealability from this decision will be DENIED. Further, the

   Court CERTIFIES that any appeal from this action would not be taken in good faith and would

   be totally frivolous. Fed. R. App. P. 24.

          AN APPROPRIATE ORDER WILL ENTER.



                                                    12

Case 3:20-cv-00456-JRG-HBG Document 13 Filed 03/23/21 Page 12 of 13 PageID #: 1598
         ENTER:


                                            s/J. RONNIE GREER
                                       UNITED STATES DISTRICT JUDGE




                                        13

Case 3:20-cv-00456-JRG-HBG Document 13 Filed 03/23/21 Page 13 of 13 PageID #: 1599
